Pee Curiam.
Ordered that the above-entitled appeal be dismissed.
On Petition to Reinstate.
Pee Curiam.
In May, 1901, this court directed the clerk to notify the parties and attorneys in this cause to cause the record and all papers filed therein to be returned to the clerk’s office within thirty days from that date. Subsequently, in October, 1901, the court made the following order: “It appearing that the record and papers in this cause are off the files, and can not be found, it is ordered that the appellant substitute the record and papers, and cause such substituted record and papers to be filed within thirty days from this date, and the clerk is directed to serve upon appellant, or its attorneys, a certified copy of this order forthwith.” On November 8, 1901, within the time above specified, appellant filed a “partial transcript with appellant’s motion to'vacate order for substitution and to reverse the judgment of the trial court.” Along with this partial transcript were filed certain affidavits and a copy of appellant’s brief filed September 28, 1896, soon after the transcript was filed. This partial transcript filed does not contain any assignment of errors, nor is any reason given for not substituting the assignment of errors when the partial record was substituted and filed November 8, 1901. The partial transcript filed properly shows enough of the proceedings in the trial court to present to this court for review, under an assignment of error to that effect, the action of the trial court in overruling the motion to quash the *84indictment. But as this partial transcript contained no assignment of errors, and no reason was shown for not substituting the assignment of errors, the cause was, on May 12, 1905, dismissed, without a written opinion, and, as the record is now as it was then, the motion to reinstate is overruled.